NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN H. TODD,                                   No. 16-36022

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01091-MC

 v.
                                                MEMORANDUM*
GALE A. McMAHON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      John H. Todd appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging constitutional violations arising from the

seizure of neglected cats pursuant to a search warrant. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. United States v. Luk, 859 F.2d 667, 670



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1988). We may affirm on any basis supported by the record. Gordon v.

Virtumundo, Inc., 575 F.3d 1040, 1047 (9th Cir. 2009). We affirm.

      Summary judgment on Todd’s Fourth Amendment claim was proper

because Todd failed to raise a genuine dispute of material fact as to whether

defendant McMahon was not authorized to obtain the warrant. See Or. Rev. Stat.

§ 167.345(2) (“[A] peace officer, after obtaining a search warrant . . . may enter the

premises or motor vehicle where the animal is located to provide the animal with

food, water and emergency medical treatment and may impound the animal.”); Or.

Rev. Stat. § 161.015 (defining a “[p]eace officer” as a member of the Oregon State

Police, sheriff, or reserve officer); Or. Rev. Stat. § 204.635 (providing that sheriff

may appoint deputies and may also by special written appointment authorize any

other person to do any particular act).

      The district court did not abuse its discretion by denying Todd’s motions for

sanctions and to strike because Todd failed to establish grounds for relief. See

Dunn v. Trans World Airlines, Inc., 589 F.2d 408, 415 (9th Cir. 1978) (“The

sanctions available to a trial judge under [the Federal Rules of Civil Procedure] are

discretionary and the imposition of such sanctions will not be reversed unless there

has been an abuse of discretion.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                    16-36022